Citation Nr: 0101764	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  99-22 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for dysthymic disorder.

2.  Entitlement to service connection for degenerative joint 
disease of the cervical spine and bilateral acromioclavicular 
joints, claimed as spinal compression.


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
April 1970.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Reno, Nevada.

The RO denied service connection for dysthymic disorder, and 
for degenerative joint disease of the cervical spine and 
bilateral acromioclavicular joints (claimed as spinal 
compression).  

The Board notes that the veteran perfected an appeal with 
respect to the RO's July 1999 denial of eligibility for 
nonservice-connected pension benefits.  However, in a 
decision dated in March 2000, the RO granted entitlement to 
pension, effective September 2, 1998.  That rating decision 
represented a full grant of the benefit sought, i.e. 
nonservice-connected pension benefits.  To the Board's 
knowledge, the veteran has not filed a notice of disagreement 
with respect to the assigned effective date of the 
nonservice-connected pension grant.  Accordingly, that matter 
is not within the Board's jurisdiction at this time.  See 
38 U.S.C.A. §§ 7104, 7105 (West 1991); see Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997); see also Barrera v. Gober, 
122 F.3d 1030 (Fed. Cir. 1997).

The Board further notes receipt, in October 2000, of 
clarification from the veteran indicating he no longer 
desires a hearing before a member of the Board.  See 
38 C.F.R. §§ 20.702(e), 20.704(e) (2000).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court} for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



In a statement received in September 1999, the veteran 
requested consideration for special monthly pension (SMP) 
benefits, asserting that he was housebound.  
See 38 C.F.R. § 3.351 (2000).  In a decision dated September 
23, 1999, the RO denied entitlement to SMP and notified the 
veteran of that determination by letter dated in October 
1999.  In a statement received in November 1999, the veteran 
requested the RO to re-evaluate the decision dated September 
23, 1999, based on medical records associated with 
hospitalizations in August 1999.  Such statement may 
reasonably be interpreted as an expression of disagreement 
with the RO's denial of entitlement to SMP.  The RO has not 
yet issued a statement of the case in response to that notice 
of disagreement.

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); 
see also VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

With respect to the veteran's service connection claims, 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7, subpart (a).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).


Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In particular, the Board notes that service medical records 
document incurrence of an automobile accident resulting in 
injury to the veteran's neck and shoulder areas, as well as 
an episode wherein the veteran was diagnosed with depressive 
reaction.  The veteran has reported a continuity of 
symptomatology pertinent to his neck and shoulders, and a 
continuity of psychiatric symptoms, such as depression, since 
service.  The claims file contains current diagnostic 
evidence of degenerative joint disease of the neck and 
shoulders, and also contains a current diagnosis of dysthymic 
disorder, as shown in VA examination reports dated in 
November 1998.  

The November 1998 VA examiners included note of the veteran's 
in-service history of orthopedic injury and psychiatric 
symptoms, as well as a reported continuity of symptoms 
thereafter, but did not address the gap in the evidentiary 
record from the veteran's service discharge in 1970 to in or 
around 1996, when the veteran sought VA treatment for his 
problems.  Nor do the November 1998 VA examiners provide an 
opinion as to the etiology of degenerative joint disease of 
the neck and shoulders or the veteran's dysthymic disorder.  

The VCAA provides that VA's duty to assist includes obtaining 
a medical opinion where the evidence of record (lay or 
medical) includes competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  VCAA, 
§ 3(a), (to be codified at 38 U.S.C.A. § 5103A(d)).  Such is 
the case at hand.

Accordingly, this case is remanded for the following:


1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

2.  The RO must issue a statement of the 
case, containing all applicable laws and 
regulations, on the issue of entitlement 
to SMP.  The veteran should be advised of 
the time period in which to perfect his 
appeal if he desires appellate review.

3.  The RO should, in accordance with the 
VCAA, § 3(a), (to be codified at 
38 U.S.C. § 5103A(c)), request that the 
veteran supply the names and addresses 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, who may possess additional records 
referable to his treatment for 
psychiatric or orthopedic problems of the 
neck and shoulders since discharge from 
service.  After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  

The RO should assist the veteran in 
obtaining identified records and inform 
him if any records are unavailable as 
provided under VCAA, § 3(a), (to be 
codified at 38 U.S.C. § 5103A(b)(2)).  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.





4.  The RO must otherwise review the 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  The RO should schedule the veteran 
for a VA orthopedic examination by an 
orthopedic surgeon or other appropriate 
specialist for the purpose of 
ascertaining the etiology of any cervical 
spine and shoulder disorders that may be 
found on examination.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted, with 
written interpretation of the clinical 
significance of such associated with the 
examination report.  





The examiner is requested to identify 
existing disabilities of the cervical 
spine/neck and acromioclavicular 
joints/shoulders, and to provide an 
opinion as to the likelihood that 
currently diagnosed disease(s), to 
include degenerative joint disease of the 
cervical spine and bilateral 
acromioclavicular joints, is/are related 
to the veteran's in-service automobile 
accident or other incident of service.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  The RO should schedule the veteran 
for a VA special psychiatric examination.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  

The psychiatric examiner is requested to 
identify existing psychiatric 
disability/ies, and to provide an opinion 
as to the likelihood that currently 
diagnosed disability/ies, to include 
dysthymic disorder, if identified, had 
onset in or is/are otherwise related to 
the veteran's period of military service.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.


7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  

The RO is advised that where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).  

8.  After any indicated corrective action 
has been completed and/or after 
undertaking any development deemed 
essential in addition to that specified 
above, the RO should re-adjudicate the 
veteran's claims of entitlement to 
service connection for dysthymic 
disorder, and degenerative joint disease 
of the cervical spine and bilateral 
acromioclavicular joints, claimed as 
spinal compression.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, which contains notice of all relevant 
actions taken on the claim for benefits, to include a summary 
of the evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.

The veteran is advised that the examination requested in this 
remand is deemed necessary to evaluate his claim and that his 
failure, without good cause, to report for scheduled 
examinations could result in the denial of his claim.  
38 C.F.R. § 3.655 (2000).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until he 
is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


